Citation Nr: 1010805	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-28 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION
 
The Veteran served on active duty from May 1965 to May 1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark New Jersey, which granted service connection  and a 20 
percent evaluation for diabetes mellitus, type II. The 
Veteran appealed the initial assigned disability rating. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the initial rating for a disability, VA must 
consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection). 

During pendency of the appeal, a December 2005 rating 
decision granted service connection for peripheral neuropathy 
of the both upper and both lower extremities, as secondary to 
diabetes mellitus, type II. The Veteran has not appealed from 
or otherwise contested the level of disability compensation 
awarded for these separate entities with an underlying 
etiology of his diabetes mellitus. Consequently, the assigned 
evaluations for peripheral neuropathy of the upper and lower 
extremities  are not matters presently before the Board. The 
present inquiry is limited in scope to the assigned 
evaluation directly for diabetes mellitus, type II. 

Through its February 2010 Informal Hearing Presentation 
submitted by the Veteran's representative, the issue of 
service connection for a visual defect secondary to diabetes 
mellitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ). 
Therefore,             the Board does not have jurisdiction 
over the claim, and it is referred to the AOJ for appropriate 
action.  






FINDING OF FACT

Since the September 29, 2002 effective date of service 
connection, the Veteran's diabetes mellitus, type II, has 
involved no more than the requirement of insulin and 
restricted diet.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
diabetes mellitus, type II, are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.119, 
Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

As to the claim on appeal for an increased initial rating for 
diabetes mellitus,          the requirement of VCAA notice 
does not apply. Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a Notice of Disagreement (NOD) with 
the RO's decision as to the assigned disability rating does 
not trigger additional 38 U.S.C.A. § 5103(a) notice. The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). This is the case here, in that the claim for 
service connection for diabetes mellitus has been 
substantiated, and no further notice addressing the 
downstream disability rating requirement is necessary. In any 
event, the RO has provided a May 2008 notice letter, and June 
2005 Statement of the Case (SOC) and later Supplemental SOCs 
(SSOCs) that directly addressed the evidentiary requirements 
to substantiate the claim on appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining VA outpatient 
treatment records and records of private treatment, as well 
as arranging for him to undergo several VA examinations. See 
also               38 C.F.R. §4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). In support of 
his claim, the Veteran has provided several personal 
statements. He has not requested the opportunity for a 
hearing at any point. There is no indication of any further 
available evidence or information that has not already been 
obtained. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder. In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings. See Fenderson, supra, at 125-26.

Since the September 29, 2002 effective date that service 
connection was granted, the RO has evaluated the Veteran's 
diabetes mellitus, type II, at the 20 percent level, under 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Under Diagnostic Code 7913, a 10 percent rating for diabetes 
mellitus is warranted when the condition is manageable by 
restricted diet only. A 20 percent rating is warranted for 
diabetes mellitus when requiring insulin and restricted diet; 
or oral hypoglycemic agent and restricted diet. A 40 percent 
rating is warranted when it requires insulin, restricted 
diet, and regulation of activities. A 60 percent rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. A maximum 100 percent rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913. 
 
A note to that criteria provides that compensable 
complications of diabetes mellitus are to be evaluated 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are to be considered part of the diabetic 
process under Diagnostic Code 7913.

Also, for purpose of applying Diagnostic Code 7913, medical 
evidence is required to show that occupational and 
recreational activities have been restricted. Camacho v. 
Nicholson, 21 Vet. App. 360, 364 (2007). 

During pendency of the increased rating claim on appeal, in 
November 2003        the Veteran underwent a VA Compensation 
and Pension examination for general medical evaluation. As to 
diabetes mellitus, the Veteran then described one recent 
instance in which he passed out while at home due to 
hypoglycemia, and recovered with the assistance of emergency 
medical technicians. He complained of numbness of the right 
hand fingers and occasionally the left hand, describing it as 
a burning sensation. He did not substantially follow his 
prescribed diet. He infrequently participated in exercise. 
The diagnosis was in part, diabetes mellitus type II, under 
good control. 
Upon examination in October 2004 specifically for diabetes 
mellitus, the Veteran reported that he checked his blood 
sugar levels daily and they were fairly well controlled, 
although he had experienced three recent episodes of 
hypoglycemia, which involved syncope. For the last several 
years he had neuropathy and had been treated with various 
oral medications. Physical examination revealed that there 
was decreased sensation to light touch on both hands and 
feet. The diagnosis was in part, diabetes mellitus under fair 
control, and peripheral neuropathy.

The February 2005 statement of Dr. M.C., private physician, 
indicates that             the Veteran had manifested 
diabetes mellitus for over 20 years, with complications of 
sensorimotor neuropathy, suboptimal control, and episodic 
hypoglycemia.      The physician considered diabetes 
mellitus, along with other existing health conditions, to be 
naturally progressive and causing increased complications 
over time. 

In August 2005 correspondence, the Veteran explained that in 
2002 he had lost his job as a truck driver because of being 
required to go on insulin, and as a result he could no longer 
qualify for a commercial driver's license. 

On VA re-examination in March 2007, it was indicated that the 
Veteran had started on insulin approximately five years 
previously. He attempted to maintain a prescribed diet, 
however, he still had episodes of low blood sugars at night.            
He denied ever having any hospitalizations for diabetes. He 
visited an eye doctor every year and had not been diagnosed 
with diabetic retinopathy. He stated he had recently been 
diagnosed with erectile dysfunction. The Veteran also 
complained of having numbness of both hands, and had 
undergone physical therapy to increase  the strength in his 
legs. He stated his last episode of unconsciousness due to 
hypoglycemia was in 2005. He denied any history of headaches. 
A thorough physical examination was completed. The VA 
examiner commented that the Veteran did not seem to have good 
control over his diabetes mellitus, and had blood sugar 
levels that varied widely on prior laboratory examinations 
and with spillage of glucose in his urine. 


The March 2008 statement of Dr. M.C. describes the Veteran as 
having uncontrolled diabetes mellitus, type II, progressively 
more difficult to control. There were increased neuropathy 
symptoms, and occasional (three times per week) hypoglycemic 
events despite optimum efforts to treat them. The prognosis 
was guarded, and the nature of his diabetes was considered 
naturally progressive. 

In May 2008 correspondence the Veteran stated that he now had 
much greater difficulty carrying out tasks requiring manual 
dexterity such as fixing a relative's motorcycle, or 
buttoning a shirt. Outdoor household chores presented similar 
obstacles. He also described having a strong burning 
sensation in his hands at night if he had been involved in 
any form of manual labor or exercise during the day. 

Upon VA examination in May 2008, it was observed that the 
Veteran had very few changes from his last examination one 
year previously. He continued to attempt to follow his diet 
but had episodes of low blood sugars at night. He denied any 
hospitalizations for diabetes, or history of ketoacidosis. He 
did have episodes of hypoglycemia, however he had not been 
hospitalized for these episodes.                     The 
Veteran described strong burning sensations in his bilateral 
hands and forearms, and stated that his mobility in the arms 
and hands had decreased greatly. The examiner commented that 
the Veteran had worsening of the residuals of diabetes 
mellitus, and worsening of his peripheral neuropathy.

Based upon the preceding, a 20 percent initial rating for 
diabetes mellitus, type II remains warranted since the 
effective date of service connection. In order to provide for 
assignment of the next higher rating of 40 percent under 
Diagnostic Code 7913, there must manifest the requirement of 
insulin use, restricted diet, and regulation of activities. 
In the case presently before the Board, the first two 
criteria are thoroughly met. The Veteran has taken insulin 
since 2002, and by all indication had a restricted diet. What 
has not been demonstrated thus far, however, is that 
regulation of activities is required as a direct consequence 
of the Veteran's having had diabetes mellitus. Under 
Diagnostic Code 7913, it is clearly specified that each of 
these three conditions must be met to qualify for a 40 
percent disability rating. See e.g., Melson v. Derwinski, 1 
Vet. App. 334 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met). Here, the medical evidence 
does not establish the requisite regulation of recreational 
and/or occupational activities at any point. The degree of 
impact on daily life activities primarily has been imparted 
due to diabetic peripheral neuropathy of the upper and lower 
extremities, a condition which while admittedly brings a 
measure of impairment, has also been fully compensated 
through separate awards of service connection for each lower 
and upper extremity affected. Presently, separate 20 percent 
ratings are in effect for peripheral neuropathy of each lower 
extremity, as well as a 30 percent rating in the right upper 
extremity, and          20 percent rating on the left side. 
To award additional compensation for limitations in fine 
motor skills or discomfort attributable to neuropathy, when 
already compensated under distinct provisions of the VA 
rating schedule for neurological disabilities, would violate 
the rating principles against duplicative compensation for 
the same diagnosed disability. See 38 C.F.R. § 4.14 
(providing that under VA's "anti-pyramiding rule," the 
evaluation of the same manifestation under different 
diagnoses is to be avoided). See also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994); Brady v. Brown, 4 Vet. App. 203, 
206 (1993).

Moreover, apart from the separate award of compensation 
already for peripheral neuropathy, regulation of activities 
as contemplated in Diagnostic Code 7913 suggests impairment 
directly attributable to the underlying diabetes itself, 
given the focus on the medical need for avoidance of 
strenuous occupational and recreational activities. The 
Veteran has had to carefully monitor his diet and blood sugar 
to avoid more serious episodes of hypoglycemia, and take 
other precautions including consistent administration of 
insulin. There is no objective medical evidence though to 
establish that daily life activities are restricted, or must 
be restricted because of severity of diabetes mellitus and 
any attendant physical stress caused by fluctuations in blood 
sugar. While the Veteran indicates that in 2002 he was 
required to retire from employment as a truck driver because 
of the need for insulin usage, as the U.S. Court of Appeals 
for Veterans Claims held in the Camacho decision, an 
employer's policy that an insulin dependent individual may 
not continue to hold an occupation for safety reasons does 
not meet the definition of regulation of activities. Rather, 
the Court found that such a policy represented a "safety 
precaution" and not a specific "medical assessment of the 
appellant's individual circumstances and symptoms" as to 
capacity for physical activity.         See 21 Vet. App. at 
365. Similarly, in this case, the Veteran's disqualification 
from receipt of a commercial driver's license by regulation 
is not determinative of whether his actual daily activities 
are restricted from diabetes. The competent medical evidence 
available does not otherwise establish that there is the 
requisite regulation of activities. 

In view of the above, therefore, there is no basis to assign 
a schedular rating higher than 20 percent for diabetes 
mellitus. As regulation of activities is a component for 
assignment of any higher evaluation than 40 percent under 
Diagnostic Code 7913, including at 60 percent or higher 
levels, there is no grounds for further consideration of any 
provision of the relevant rating criteria. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected diabetes mellitus has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. While he has 
retired in part due to the fact that his diabetes precluded 
qualification for a commercial driver's license, there is no 
indication from the record that he could not perform any more 
sedentary occupation.           The Veteran's service-
connected disorder also has not necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in             38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a 
higher initial rating for diabetes mellitus, type II. In 
reaching this determination, the Board finds that the 
assignment of a "staged rating" per the Fenderson decision 
not to be warranted,     as there is no objective finding of 
an increase in severity in disability since the effective 
date of the grant of service connection. The preponderance of 
the evidence is unfavorable on the claim on appeal, and hence 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009). 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating higher than 20 percent for diabetes 
mellitus, type II, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


